November 27, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                          RALPH O. DOUGLAS, Appellant

NO. 14-12-00259-CV                         V.

                           LORI K. REDMOND, Appellee
                        ________________________________

       This cause, an appeal from the summary judgment in favor of appellee, Lori K.
Redmond, signed February 24, 2012, and an appeal from an order declaring appellant,
Ralph O. Douglas, a vexatious litigant, also signed February 24, 2012, was heard on the
transcript of the record. We have inspected the record and find no error in the summary
judgment or the order. We order the summary judgment and the order of the court below
AFFIRMED.

      We further order this decision certified below for observance.